107 N.J. Super. 44 (1969)
256 A.2d 802
JOAN RUTH PRESTON, PLAINTIFF,
v.
WILLARD M. PRESTON, DEFENDANT.
Superior Court of New Jersey, Chancery Division.
Argued September 12, 1969.
Decided September 15, 1969.
*45 Mr. Harold M. Savage argued the cause for plaintiff.
Mr. J. Allan Drummond argued the cause for defendant (Drummond and Owren, attorneys).
CONSODINE, J.C.C. (temporarily assigned).
Attorneys have supplanted attorneys who have replaced attorneys in a morass of procedural and professional inadequacies that leaves the Court in this supplemental phase of a matrimonial matter with attorneys of record who apparently are not and attorneys not of record who apparently are.
Litigation in our Courts is handled by attorneys licensed in this State or by litigants appearing pro se. (R. 1:21-1). Necessarily the attorney becomes of record. (R. 1:4-1(b)). He is then available to the Court for notice on matters arising in the case (R. 4:25-1), and to his adversary for service of papers required under our rules. (R. 1:5-1).
Withdrawal or substitution of attorneys is provided for in our rules (R. 1:11-2). The content of the rule in no way impinges on the necessity of having a counsel of record. See also: R.R. 1:12-7A.
It follows that:
1. There can be no substitution in blank form made available to a now former client.
*46 2. There can be no substitution to the former client by name unless the client now is to appear pro se.
3. An attorney cannot withdraw from his representation of a client except in accordance with R. 1:11-2 and 3.
The Court and adversary counsel cannot be left bereft of a counsel of record in any litigation. Generally, see: R. 1:14, Canon 44, Canons of Professional Ethics, and Jacobs v. Pendel, 98 N.J. Super. 252 (App. Div. 1967).
Enter order recognizing present counsel as counsel of record.